Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 1-5 and 8, drawn to a ceramic composite sintered body comprising aluminum oxide as a main phase, silicon carbide as a sub-phase and the body has mullite in the aluminum oxide crystal grains.
	Group II, claims 6-7, drawn to an electrostatic chick member comprising a base formed of a ceramic composite sintered body comprising aluminum oxide as a main phase, silicon carbide as a sub-phase and the body has mullite in the aluminum oxide crystal grains.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a ceramic composite sintered body comprising aluminum oxide as a main phase, silicon carbide as a sub-phase and the body has mullite in the aluminum oxide crystal grains; this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/137270. 
U.S. patent application publication 2017/0057875 is the national stage application and thus the English translation for WO 2017/0057875.
This reference teaches  a ceramic composite sintered body comprising aluminum oxide as a main phase, silicon carbide as a sub-phase (para 39-53 and examples). It does not teach that the taught sintered body has mullite in the aluminum oxide grains of the sintered body. The reference teaches hot-pressing a mixture of 0.1 micron alumina particles, 30 nm silicon carbide particles, 50 nm silicon carbide particles and 100 nm silicon carbide particles at 1650oC at 25 MPa in an argon atmosphere. Applicants’ specification indicates in paragraphs [0088]-[0090] that sintering a mixture of aluminum oxide particles having a particle size of 0.1-0.3 micron and silicon carbide particles having a particle size of 10-150 nm at a temperature of 1600oC or higher and at a pressure of 25 MPa or high in a non-oxidizing atmosphere will form a sintered body having mullite in the aluminum grains of the sintered body. The taught process conditions fall within these sintering conditions and taught particles and particle sizes fall within those taught. Therefore one of ordinary skill in the art would expect that the taught sintered body to have mullite in the aluminum grains of the sintered body, absent any showing to the contrary. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/11/22